DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on March 8, 2021 and wherein the Applicant has amended claims 1, 8, 15, and claims 6, 13, 20 were cancelled. 
In virtue of this communication, claims 1-5, 7-12, 14-19, 21 are currently pending in this Office Action.
With respect to the rejection of claims 1-5, 7-12, 14-19, 21 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 8 in Remarks filed on March 8, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-5, 7-12, 14-19, 21 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-5, 7-12, 14-19, 21 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 8 in Remarks filed on March 8, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-5, 7-12, 14-19, 21 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhopte et al (US 10133321 B1, hereinafter Bhopte) and in view of reference Kobori et al (US 20050094823 A1, hereinafter Kobori).
Claim 1: Bhopte teaches an information handling system (title and abstract, ln 1-15 and fig. 2) comprising:
an air mover (fans 234, 236 in figs. 2-3) configured to cause movement of gaseous fluid within the information handling system (including air flow in the active cooling zone 216 within the computer system 200 in fig. 2) in order to thermally cool one or more components of the information handling system (including CPU 220 and GPU 222, etc. via the heat sink to dissipating the heat within the active cooling zone having the fans 234, 236 and col 3, ln 14-33); and
a dynamic noise generation system (including noise controller 352 in fig. 3 and dynamically upon determined blade pass frequency, or calibrated noise frequency, in fig. 4 and col 7, ln 37-57) configured to:

generate sound (via a speaker 250 in active cooling zone 216 in fig. 2) in accordance with an output noise signal (a CPU 220 correlates fan speed with a previously detected system noise signal then generate an anti-noise signal to be sent to the speaker 250), wherein the generated sound is attenuated in a frequency range (determined by the blade pass frequency based on the number of blades of the fan and the fan speed at 416 in fig. 4) associated with the expected acoustical energy generated by the air mover (associated with sound noise, e.g., blade passing tone noise generated by the rotation blades, col 5, ln 9-20), such that a sum of the generated sound and the expected acoustical energy generated by the air mover approximates a level (speaker within the active cooling zone to emit an anti-noise signal that has the same level detected by a microphone to cancel the noise frequency or noise spectrum, col 4, ln 54-67 and col 5, ln 1-8).
However, Bhopte does not explicitly teach wherein the level is a pleasing sound.
Kobori teaches an analogous field of endeavor by disclosing an information handling system (title and abstract, ln 1-18 and a system in fig. 1) and wherein an air mover is disclosed (fans 1 and 2 in fig. 1) and configured to cause movement of gaseous fluid within the information handling system in order to thermally cool one or more components of the information handling system (cooling the apparatus and abstract); a dynamic noise generation system is disclosed (wave data generator 22, etc., in fig. 1) to: receive an indication of expected acoustical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the sum of generated sound and the expected acoustical energy generated by the air mover approximates a pleasing sound, as taught by Kobori, to the dynamic noise generation system in the information handling system, 
as taught by Bhopte, for the benefits discussed above.
Claim 2: the combination of Bhopte and Kobori further teaches, according to claim 1 above, wherein the indication of the expected acoustical energy generated by the air mover 
Claim 3: the combination of Bhopte and Kobori further teaches, according to claim 2 above, including wherein the dynamic noise generation system is further configured to:
determine a critical frequency of the expected acoustical energy generated by the air mover based on the speed (Bhopte, determining the blade pass frequency based on the fan speed and the number of blades and col 5, ln 9-23 and calibrated noise frequency based on the fan speed as an operational parameter, col 6, ln 13-15 and col 7, ln 37-57 and Kobori, frequency signals 12c/12d to be smoothened by the frequency selector 20, para [0031]); and
generate the output noise signal based on the critical frequency (Bhopte, anti-noise signal received by the speaker that further emits anti-noise sound to cancel the noise frequency and col 7, ln 58-67 and col 8, ln 1-4 and the anti-phase of the noise signal generated from the adder 25, para [0024]).
Claim 4: the combination of Bhopte and Kobori further teaches, according to claim 3 above, including wherein generating the output noise signal based on the critical frequency comprises:
applying a dynamic equalization filter (Bhopte, digital signal processing notch filter and col 5, ln 17-23) to the desired noise signal to generate the output noise signal (Bhopte, applied to the microphone signal as the input noise signal to generate anti-noise signal and col 5, ln 17-23 and Kobori, through frequency selector and amplifier and phase controller, etc. in fig. 1, para [0032]), wherein the dynamic equalization filter attenuates the desired noise signal at the critical frequency in order to generate the output noise signal (Bhopte, attenuating the 
Claim 5: the combination of Bhopte and Kobori further teaches, according to claim 4 above,  wherein the dynamic equalization filter comprises a notch filter centered at the critical frequency (Bhopte, digital signal processing notch filter to filter out blade pass frequency tone, col 5, ln 9-23 and the discussion in claim 4 above, and the selected frequency component is removed based on the frequency signals 12c/12d, para [0031]).
Claim 8 has been analyzed and rejected according to claim 1 above.
Claim 15 has been analyzed and rejected according to claim 1 and the combination of Bhopte and Kobori further teaches a non-transitory computer readable medium (Bhopte, RAM, ROM, EEPROM, Flash memory or other memory, DVD, etc. and col 9, ln 44-62); and computer-executable instructions carried on the computer readable medium (Bhopte, storing computer readable instructions and cl 9, ln 44-62), and being readable by a processor, the instructions, when read and executed by the processor (Bhopte, read from memory and executed by a processor such as ASIC field, FPGA, CPLD, etc. and col 10, ln 11-26).
Claim 9 has been analyzed and rejected according to claims 8, 2 above.
Claim 10 has been analyzed and rejected according to claims 9, 3 above.
Claim 11 has been analyzed and rejected according to claims 10, 4 above.
Claim 12 has been analyzed and rejected according to claims 11, 5 above.
Claim 16 has been analyzed and rejected according to claims 15, 2 above.
Claim 17 has been analyzed and rejected according to claims 16, 3 above.
Claim 18 has been analyzed and rejected according to claims 17, 4 above.
Claim 19 has been analyzed and rejected according to claims 18, 5 above.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhopte (above) and in view of references Kobori (above) and Layton et al (US 10629182 B1, hereinafter Layton).
Claim 7: the combination of Bhopte and Kobori teaches all the elements of claim 7, according to claim 4 above, except wherein the desired noise signal is a pink noise signal.
Layton teaches an analogous field of endeavor by disclosing an information handling system (title and abstract, ln 1-18 and system in fig. 2) and wherein an input noise signal is generated as a pink noise signal (dynamically generating a masking audio signal based on determined characteristics of the powertrain noise and background noise at step 106 in fig. 1 and having the pink or 1/f spectral characteristics of driving noise or background noise in fig. 4 and the background noise is notched out for at least determined characteristics of the powertrain noise from the determined characteristics of background noise and col 2, ln 59-64 and adding the compensation of masking noise with the same 1/f profile as the background noise or driving noise to mask the powertrain noise in fig. 6 at low speed and in fig. 7 at a higher speed, and col 8, ln 46-65) for benefits of extending bandwidth of noise cancellation for the specific frequency bands (col 1, ln 28-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input noise signal in the information handling system, as taught by the combination of Bhopte and Kobori, to include that input noise signal can be the pink noise signal, as taught by Layton above, for the benefits discussed above.
Claim 14 has been analyzed and rejected according to claims 11, 7 above.
Claim 21 has been analyzed and rejected according to claims 18, 7 above.

Response to Arguments

Applicant's arguments filed on March 8, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654